United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Monroe, CT, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-1580
Issued: March 19, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 21, 2020 appellant filed a timely appeal from a May 28, 2020 merit decision of
the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUES
The issues are: (1) whether appellant received an overpayment of schedule award
compensation in the amount of $5,366.89 for the period February 13 through March 28, 2020, for

1
The Board notes that following the May 28, 2020 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.
2

5 U.S.C. § 8101 et seq.

which he was without fault; and (2) whether OWCP properly denied waiver of recovery of the
overpayment.
FACTUAL HISTORY
On March 1, 2017 appellant, then a 52-year-old rural carrier associate, filed a traumatic
injury claim (Form CA-1) alleging that on February 24, 2017 he injured his shoulder, neck, and
back in a motor vehicle accident while in the performance of duty. OWCP accepted the claim for
cervical radiculopathy at C7. It subsequently expanded acceptance of the claim to include an acute
musculoligamentous strain of the lumbosacral spine and a left rotator cuff tear.
By decision dated June 13, 2019, OWCP granted appellant a schedule award for 12 percent
permanent impairment of the left upper extremity. The period of the award ran for 37.44 weeks,
or 262 days, from May 26, 2019 to February 12, 2020.3
By decision dated November 1, 2019, OWCP terminated appellant’s entitlement to wageloss compensation benefits effective that date, in accordance with 20 C.F.R. § 10.500(a), as he had
failed to accept a temporary modified assignment with the employing establishment deemed
appropriate by OWCP. It noted that he was currently receiving schedule award compensation.
On December 10, 2019 the Office of Personnel Management (OPM) advised that appellant
had elected to receive retirement benefits effective May 26, 2019 in lieu of compensation benefits
from OWCP.
OWCP continued to pay appellant schedule award compensation from February 13
through March 28, 2020.
In a memorandum of telephone call (Form CA-110) dated April 1, 2020, appellant
informed OWCP that he had received compensation for the period March 1 to 28, 2020 even
though his schedule award had ended.
On April 7, 2020 OWCP determined that it had not properly terminated appellant’s
schedule award. It calculated that it had paid him net compensation of $1,997.65 for the period
February 13 to 29, 2020 and $3,369.24 for the period March 1 to 28, 2020, for a total overpayment
amount of $5,366.89.
In a preliminary determination dated April 16, 2020, OWCP notified appellant that he had
received a $5,366.89 overpayment of compensation for the period February 13 through March 28,
2020 because he continued to receive schedule award compensation after his schedule award had
expired on February 12, 2020. It explained that it had inadvertently paid him beyond the
expiration date of the award due to a technical error. OWCP further advised appellant of its
preliminary determination that he was without fault in the creation of the overpayment. It
requested that he complete the enclosed overpayment recovery questionnaire (Form OWCP-20)
and submit supporting financial documents. Additionally, OWCP notified appellant that, within
3
OWCP indicated that the number of weeks of compensation was 262.08 weeks instead of days; however, this is a
typographical error.

2

30 days of the date of the letter, he could request a telephone conference, a final decision based on
the written evidence, or a prerecoupment hearing.
On May 13, 2020 appellant requested a decision based on the written evidence. In a
completed Form OWCP-20, appellant listed no monthly income and monthly expenses of
$1,390.00 for housing, $400.00 for food, $300.00 for utilities, $60.00 to $100.00 for medical
treatment, $390.00 for auto insurance, and $235.00 for an automobile loan. He provided assets of
$50.00 to $100.00.
By decision dated May 28, 2020, OWCP finalized the preliminary overpayment
determination that appellant had received an overpayment of schedule award compensation in the
amount of $5,366.89 for the period February 13 through March 28, 2020 because he received
schedule award payments after the expiration of the award. It found that he was without fault in
the creation of the overpayment, but denied waiver of recovery of the overpayment, noting that he
had not filled out income information on the Form OWCP-20 or submitted supporting financial
documentation. OWCP determined that appellant should submit $5,366.89 to repay the
overpayment.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of his or her duty.4 Section 8129(a) of FECA provides, in pertinent part:
“When an overpayment has been made to an individual under this subchapter
because of an error of fact or law, adjustment shall be made under regulations
prescribed by the Secretary of Labor by decreasing later payments to which an
individual is entitled.”5
Section 8116(a) of FECA provides that, while an employee is receiving compensation or
if he or she has been paid a lump sum in commutation of installment payments until the expiration
of the period during which the installment payments would have continued, the employee may not
receive salary, pay, or remuneration of any type from the United States, except in limited specified
instances.6
The schedule award provisions of FECA7 and its implementing regulations8 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. Section 20 C.F.R. § 10.404
4

Supra note 2 at § 8102(a).

5

Id. at § 8129(a).

6

Id. at § 8116(a).

7

Supra note 2.

8

20 C.F.R. § 10.404.

3

provides that compensation is awarded for specified periods of time for the permanent loss or loss
of use of certain members.9 FECA provides for 312 weeks of compensation for 100 percent loss
or loss of use of an upper extremity10 and the implementing regulations provides that compensation
for proportionate periods of time is payable for partial loss.11
OWCP’s procedures provide that an overpayment is created when a schedule award
expires, but compensation continues to be paid.12
ANALYSIS -- ISSUE 1
The Board finds that appellant received an overpayment of schedule award compensation
in the amount of $5,366.89 for the period February 13 through March 28, 2020, for which he was
without fault.
OWCP granted appellant a schedule award for 12 percent permanent impairment of the left
upper extremity. The period of the award ran for 37.44 weeks, or 262 days, from May 26, 2019
to February 12, 2020. The Board has notes that 12 percent of the 312 weeks of compensation
allowable for total loss of use of an upper extremity equals 37.44 weeks of compensation. OWCP,
however, continued to issue schedule award compensation until March 28, 2020. It paid appellant
$1,997.65 from February 13 to 29, 2020 and $3,369.24 from March 1 through 28, 2020, which
constituted an overpayment of compensation in the amount of $5,366.89.13
The Board accordingly affirms OWCP’s findings as to the fact and amount of the
overpayment.
LEGAL PRECEDENT -- ISSUE 2
Section 8129 of FECA14 provides that an overpayment must be recovered unless incorrect
payment has been made to an individual who is without fault and when adjustment or recovery
would defeat the purpose of [FECA] or would be against equity and good conscience. Thus, a
finding that appellant was without fault does not automatically result in waiver of the overpayment.
OWCP must exercise its discretion to determine whether recovery of the overpayment would
defeat the purpose of FECA or would be against equity and good conscience.15

9

Id.

10

5 U.S.C. § 8107(c)(2).

11

Supra note 8.

12
Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Identifying and Calculating an Overpayment,
Chapter 6.200.1f (1)(i) (September 2018). See T.C., Docket No. 20-0302 (issued November 12, 2020).
13

T.C., id.

14

Supra note 2.

15

G.L., Docket No. 19-0297 (issued October 23, 2019).

4

According to 20 C.F.R. § 10.436, recovery of an overpayment would defeat the purpose of
FECA if recovery would cause hardship because the beneficiary needs substantially all of his or
her income (including compensation benefits) to meet current ordinary and necessary living
expenses, and also, if the beneficiary’s assets do not exceed a specified amount as determined by
OWCP from data provided by the Bureau of Labor Statistics.16
Section 10.437 provides that recovery of an overpayment is considered to be against equity
and good conscience when an individual who received an overpayment would experience severe
financial hardship attempting to repay the debt and when an individual, in reliance on such
payments or on notice that such payments would be made, gives up a valuable right or changes
her position for the worse.17
OWCP’s regulations provide that the individual who received the overpayment is
responsible for providing information about income, expenses, and assets as specified by OWCP.18
This information is needed to determine whether or not recovery of an overpayment would defeat
the purpose of FECA or be against equity and good conscience. The information is also used to
determine the repayment schedule, if necessary.19 Failure to submit the requested information
within 30 days of the request shall result in a denial of waiver of recovery of the overpayment, and
no further request for waiver shall be considered until the requested information is furnished.20
ANALYSIS -- ISSUE 2
The Board finds that OWCP properly denied waiver of recovery of the overpayment.
As OWCP found appellant without fault in the creation of the overpayment, waiver must
be considered, and repayment is still required unless adjustment or recovery of the overpayment
would defeat the purpose of FECA or be against equity and good conscience.21 Appellant,
however, had the responsibility to provide the appropriate financial information and
documentation to OWCP.22
In its preliminary overpayment determination dated April 16, 2020, OWCP explained the
importance of providing the completed Form OWCP-20 and financial information, including
copies of income tax returns, bank account statements, bills, pay slips, and any other records to
16
20 C.F.R. § 10.436. OWCP procedures provide that assets must not exceed a resource base of $6,200.00 for an
individual or $10,300.00 for an individual with a spouse or dependent plus $1,200.00 for each additional dependent.
Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Final Overpayment Determinations, Chapter
6.400.4(a)(2) (September 2018).
17

20 C.F.R. § 10.437(b)(1).

18

Id. at 10.438(a).

19

Id.; M.S., Docket No. 18-0740 (issued February 4, 2019).

20

Id. at § 10.438(b).

21

See J.R., Docket No .17-0181 (issued August 12, 2020); L.S., 59 ECAB 350 (2008).

22

20 C.F.R. § 10.438; V.B., Docket No. 20-0976 (issued January 26, 2021).

5

support income and expenses. It advised appellant that it would deny waiver if he failed to furnish
the requested financial information within 30 days. Appellant submitted a May 13, 2020 OWCP20 form in which he listed some expenses and assets, but provided no information concerning his
monthly income. Appellant further submitted no supporting financial documentation. While
appellant submitted a completed Form OWCP-20, he did not submit supporting financial
documentation. OWCP, therefore, did not have the necessary financial information to determine
if recovery of the overpayment would defeat the purpose of FECA or if recovery would be against
equity and good conscience.23
Consequently, the Board finds that OWCP properly denied waiver of recovery of the
overpayment.24
CONCLUSION
The Board finds that appellant received an overpayment of schedule award compensation
in the amount of $5,366.89 from February 13 through March 28, 2020, for which he was without
fault. The Board further finds that OWCP properly denied waiver of recovery of the overpayment.

23

E.M., Docket No. 19-0857 (issued December 31, 2019).

24

The Board’s jurisdiction over recovery of an overpayment is limited to those cases where OWCP seeks recovery
from continuing compensation under FECA. 20 C.F.R. § 10.441; see M.P., Docket No. 18-0902 (issued
October 16, 2018). As appellant is no longer in receipt of wage-loss compensation, the Board lacks jurisdiction over
OWCP’s recovery of the overpayment. L.C., Docket No. 19-1094 (issued February 25, 2020); D.R., 59 ECAB
148 (2007).

6

ORDER
IT IS HEREBY ORDERED THAT the May 28, 2020 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: March 19, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

